Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.1 Page 1 of 37




  1 SCHEPER KIM & HARRIS LLP
                                                                        FILED
                                                                    I
    MARC S. HARRIS (State Bar No. 136647) .
  2 mharrisc@sche~rkim.com ·          .
    l\.1IRANnA LIEVSAY (State Bar No. 327308)                           Feb052020
  3 mlievsay(tascheQ_erkim.com
    800 WesfSixth-Street, 18th Floor·   .                          CLERK, U,S, DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA
  4 Los Angelesf California 90017-2701                          BY          sl jillr      DEPUTY
    Telephone: 213) 613-4655
  5 Facsimile: . 213) 613-4656     .
  6 KRIEGER KIM & LEWIN LLP
    NICHOLAS J. LEWIN [Pro Hae Vic Application Pending]
  7 nick.lewin(@kklllp.com
    JONATHA'N L. BODANSKY [Pro Hae Vic Application Pending]
  8 jon.bodansky@kklllp.com
    500 Fifth AvenueA 32J.th Floor
  9 New York, NY lull0
    Telephone: (212) 390-9550
 10
    Attorneys for Relators
 11
 12                          UNITED STATES DISTRICT COURT

 13                       SOUTHERN DISTRICT OF CALIFORNIA

 14
 15 UNITED STATES OF AMERICA ex                 . CASE NO. '20CV0223 MMAMDD
      ·rel. JOHN DOE-I AND JOHN DOE-2,
 16
                    Plaintiffs,                   TO BE FILED IN CAMERA AND
 17                                               UNDER SEAL
           v.
 18
      SULLIVAN LAND SERVICES CO.                  OUI TAM RELATORS' FALSE
 19 LTD., d/b/a "SLS," d/b/a "SLSCO               CLAIMS ACT COMPLAINT
    LTD.," and ULTIMATE CONCRETE                                                               11/.'1'1;::;,,""1
 20 OF EL PASO, LLC, d/b/a                                                                            ~ ~

 21
    "ULTIMATE CONCRETE LLC ' "
                '




                    Defendants.
                                    '


                                                                                               fl~: 1
 22
 23
 24
 25
 26
 27
 28
                                                                     Case No.
                           QUI TAMRELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.2 Page 2 of 37
                        !'·
                        i                                     r··

  1          1.    John Doe-I ("Relator-1") and John Doe-2 ("Relator-2," and together
  2 with Relator-1, the "Relators"), 1 by and through their undersigned attorneys, Krieger
  3 Kim & Lewin LLP and Scheper Kim & Harris LLP, bring this action on behalf of the
  4 United States of America ("U.S.") against SULLIVAN LAND SERVICES CO.
  5 LTD., d/b/a "SLS," d/b/a "SLSCO Ltd." ("SLS"), and ULTIMATE CONCRETE OF
  6 EL PASO, LLC, d/b/a "Ultimate Concrete LLC" ("UC," and together with SLS,
  7 "Defendants"), for treble damages and civil penalties arising from Defendants'
  8 conduct in violation of the False Claims Act, 31 U.S.C. § 3729, et seq. (the "FCA").
  9 The violations arise out of Defendants' apparently fraudulent requests for payment
 10 presented to, or caused to be presented directly or indirectly to, the U.S. Department
 11 of the Army, Army Corps of Engineers (the "USACE"), in connection with various
 12 projects related to the repair and construction of a border wall on the U.S.-Mexico
 13 border in the states of California, New Mexico and Texas (the "Border Wall
 14 Projects").
 15          2.    Specifically, as set forth in detail herein, Defendants violated the FCA
 16 in myriad ways, including, but not limited to, presenting false claims for payment and
 17 approval, and making, using and causing to be made or used false records or
 18 statements material to such false or fraudulent claims and approvals, based on, inter
 19 alia, the following:
 20                a.       Overcharging for services provided to the USACE in connection
 21
 22
      1 In
         light of the subject matter of this complaint, including allegations of violence and,
 23 effectlvel.x, weapons trafficking, and the law-enforcement background of the
    Relators, this complaint is being filed anonymously in the first instance, accompanied
 24 by a motion requesting the same. '"When a party requests 'Doe' status, the factors to
    be 'balance[d] ... against the general presumption that paiiies' identities are public
 25 information,' are: '(I) the severity of the threatened harm; (2) the reasonableness of
    the anonymous party's fears; ano (3) the anonymous party's vulnerabili~ to such
 26 retaliation."' Doe v. Ayers, 789 F.3d 944,945 (9th Cir. 2015) (citation omitted). For
    the reasons set forth in the accompanying motion, those factors weigh heavily in favor
 27 of anonymity here. The identities of Relator-1 and Relator-2 have been and/or will
    be provided to the relevant U.S. government authorities, pursuant to 31 U.S.C.
 28 § 3730(b)(2).

                                                  2                    Case No.
                            QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.3 Page 3 of 37




  1 with the Border Wall Projects;
  2               b.       Knowingly permitting and actively facilitating the crossing of the
  3 U.S.-Mexico border by armed Mexican nationals, into the United States, in violation
  4 of federal laws, and making false claims and representations regarding the same;
  5               c.       Knowingly permitting the use of unvetted workers in sensitive
  6 and lightly secured areas in the immediate vicinity of the U.S.-Mexico border, and
  7 making false claims and representations regarding the same; and
  8               d.       Failing to rep011, and falsely reporting, incidents to the USACE
  9 and other U.S. government agencies, as required under the relevant contracts.
 10         3.    As required by the FCA, 31 U.S.C. § 3730(b)(2), the Relators have
 11 provided, and/or will provide, to the Attorney General of the United States and to the
 12 United States Attorney for the Southern District of California, simultaneous with or
 13 prior to the filing of this complaint, written disclosure of substantially all material
 14 evidence and information possessed by and/or known to the Relators at the time of
 15 this filing. Because the disclosure includes attorney-client communications and work
 16 product of the Relators' attorneys, and is submitted to the Attorney General and to
 17 the United States Attorney in their capacity as potential co-counsel in this litigation,
 18 the Relators understand the disclosure to be confidential.
 19                                          PARTIES
 20         4.    Relator-1 is an employee of a nationwide provider of private security
 21 services (the "Security Firm"), which was contracted by SLS to provide security
 22 services in connection with certain of the Border Wall Projects.
 23               a.       Specifically, from May 2019 through December 2019, Relator-1
 24 was the Onsite Security Manager (under the auspices of the Security Firm) for two of
 25 the California-based Border Wall Project sites, and he was involved in a more limited
 26 capacity in a third.
 27               b.       Relator-1 served for approximately a decade as a Deputy Sheriff
 28 with the San Diego County Sheriff's Department.

                                                  3                      Case No.
                           QUI TAM RELATORS' FALSE CLAIMS ACT COJ\.1PLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.4 Page 4 of 37




  1               C.     As set forth in detail below, Relator-1 has direct and original
  2   information and knowledge of the allegations contained herein, based on his personal
  3   involvement in the Border Wall Projects.
  4               d.     Relator-1 brings this action based on his direct and original
  5 information and knowledge, and also on information and belief.

  6               e.    None of the actionable allegations set forth in this complaint are
  7 based on a public disclosure, as set forth in 31 U.S.C. § 3730(e)(4).
  8               f.     Relator-1, along with Relator-2, is an original source of the facts
  9 alleged in this complaint.

 10               g.     In or about November 2019, m coordination with Relator-2,
 11 Relator-1 met with U.S. Federal Bureau of Investigation ("FBI") Special Agents and
 12 shared information regarding Defendants' involvement in certain of the apparently
 13 unlawful activities described herein. Relator-1 then had additional conversations
 14 with multiple FBI Special Agents on or aboutDecember4 and 5, 2019, and thereafter.
 15         5.    Relator-2 was contracted by SLS as its overall Security Manager for the
 16 Border Wall Projects, commencing in approximately January 2019 and continuing
 17 until he was terminated - evidently, upon information and belief, in relation to his
 18 refusal to permit the activities set forth herein - in approximately November 2019.
 19               a.     In that capacity, Relator-2 worked closely with the Security Firm
 20 and Relator-1.
 21               b.     Relator-2 is a former FBI Supervisory Special Agent, with nearly
 22 thirteen years of experience with the FBI as an Agent. Among other responsibilities,
 23 Relator-2 served as a Special Agent on a public corruption squad in Washington, DC.

 24 Relator-2 served in a variety of other roles domestically and overseas relating to
 25 national security. Relator-2 has received specialized training relating to, inter alia,
 26 the investigation of federal government corruption.

 27               c.    As set forth in detail below, Relator-2 has direct and original
 28 information and knowledge of the allegations contained herein, based on his personal

                                              4                      Case No.
                         QUI TAMRELATORS' FALSE CLAilVIS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.5 Page 5 of 37




  1 involvement in the Border Wall Projects.
  2               d.    Relator-2 brings this action based on his direct and original
  3 information and knowledge, and also on information and belief.
  4               e.    None of the actionable allegations set forth in this complaint are
  5 based on a public disclosure, as set forth in 31 U.S.C. § 3730(e)(4).
  6               f.    Relator-2, along with Relator-1, is an original source of the facts
  7 alleged in this complaint.
  8               g.    On or about July 24, 2019, Relator-2 made initial contact with the
  9 FBI in order to report Defendants' involvement in the apparently unlawful activity
 10 described herein. Thereafter, beginning on or about August 5, 2019, Relator-2 had
 11 multiple discussions with multiple FBI Supervisory Special Agents and at least three
 12 FBI Special Agents about the same, and provided numerous documents and other
 13 communications to the Agents regarding the same.
 14         6.    Defendant SLS is a business founded in or about 1995, focused on
 15 general contracting and program and construction management.
 16               a.    SLS provides construction services to federal, state and local
 17 governments, as well as to private companies.
 18               b.    SLS is headquartered in Galveston, Texas, with offices in
 19 Houston, New Orleans, New York, Charleston and the Caribbean Basin, but it does
 20 business throughout the U.S.
 21               c.    SLS serves as the prime contractor for at least five contracts
 22 relating to the Border Wall Projects: two within the geographic boundaries of the
 23   Southern District of California; one in New Mexico; and two in Texas.
 24         7.    Defendant UC is a business founded in or about 2012, focused on
 25 providing a variety of construction services.

 26               a.    UC is headquartered in El Paso, Texas.
 27               b.    UC was hired by SLS to serve as a subcontractor providing
 28 construction services in connection with the Border Wall Projects.

                                               5                     Case No.
                         QUI TAM RELA TORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.6 Page 6 of 37




  1         8.    At all times relevant hereto, Defendants acted through their agents and
  2 employees, and the acts of Defendants' agents and employees were within the scope
  3 of their agency and employment.
  4                            JURISDICTION AND VENUE
  5         9.    The Court is vested with subject matter jurisdiction pursuant to 28
  6 U.S.C. §§ 1331 and 1345, and 31 U.S.C. §§ 3729-3732.

  7         10.   The Court is vested with personal jurisdiction and venue is appropriate
  8 because Defendants have at all pertinent times actively transacted business within,
  9 inter alia, the Southern District of California, and certain of the acts and omissions
 10 alleged in this complaint have been committed by Defendants within, inter alia, the
 11 Southern District of California.
 12                                    RELEVANT LAW
 13         11.   The FCA imposes liability on any person or corporation that "knowingly
 14 presents, or causes to be presented, a false or fraudulent claim [to the U.S.
 15 government] for payment or approval," that "knowingly makes, uses, or causes to be
 16 made or used, a false record or statement material to a false or fraudulent claim" paid
 17 or approved by the U.S. government, or that conspires to do the same. 31 U.S.C.
 18 § 3729(a)(l).   The FCA provides that any person or corporation that knowingly
 19 engages in such conduct is liable to the U.S. government not only for civil penalties,
 20 but also for three times the amount of damages sustained by the government. Id.
 21         12.   The FCA further provides that any person with direct and original
 22 knowledge of a violation of section 3729 may bring an action on behalf of the U.S.
 23 and obtain a share of any damages and civil penalties recovered by the U.S. Pursuant
 24 to the FCA, the complaint "shall be filed in camera, shall remain under seal for at
 25 least 60 days, and shall not be served on the defendant until the court so orders." 31

 26 U.S.C. § 3730(b)(2). As noted above, a copy of the complaint and written disclosure
 27 of substantially all material evidence and information the person possesses shall be
 28 served on the government pursuant to Rule 4 of the Federal Rules of Civil Procedure,

                                               6                    Case No.
                         QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.7 Page 7 of 37




  1 and the government may elect to intervene and proceed with the action within 60 days
  2 after it receives both the complaint and the material evidence and information. Id.
  3                              GENERAL ALLEGATIONS
  4                                       A. Summary
  5        13.    As set forth below, it appears that Defendant SLS has applied for and
  6 received, as prime contractor, contracts potentially worth more than $1.4 billion

  7 relating to the Border Wall Projects, each of which involves construction and repair
  8 to the so-called "border wall" separating the U.S. from Mexico. Upon information

  9 and belief, Defendant UC has received potentially tens or hundreds of millions of

 10 dollars in subcontracts from Defendant SLS relating to the same.
 11        14.    Among other things, upon information and belief, and as set forth in
 12 more detail herein:
 13               a.      Defendants knowingly, and in contravention of the Contracts
 14 (defined infra) and RFPs ( defined infra) - which required background investigations
 15 and notification to the U.S. government in the event of personnel changes - regularly
 16 permitted unvetted workers to work on sensitive job sites in the immediate vicinity
 17 ofthe U.S.-Mexico border.

 18               b.      Defendants knowingly, and in contravention of the Contracts and
 19 RFPs, utilized, and aided and abetted the use of, armed Mexican nationals to provide
 20 security services at sensitive job sites in the immediate vicinity of the U.S.-Mexico

 21 border.
 22               C.      Defendants knowingly, and in contravention of the Contracts and
 23 RFPs, utilized, and aided and abetted the use of, those armed Mexican nationals to
 24 unlawfully cross into the U.S. from Mexico, carrying weapons, which is contrary to
 25 federal law and to the requirements of the Contracts and RFPs.
 26               d.      Defendants knowingly failed to report this illegal activity as
 27 required under the Contracts and RFPs, and affirmatively misrepresented to
 28 representatives of the U.S. government and others, and urged others to do the same,

                                                7                      Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT COivlPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.8 Page 8 of 37
                                                            (~



  1 the presence of armed Mexican nationals on the U.S. side of the border.
  2                e.    Defendants retaliated against the Relators when they identified
  3 these issues and ultimately refused to cover up the aforementioned activity.

  4                f.    Upon information and belief, at least one U.S. government
  5 employee of the USACE was aware of or involved in the cover-up, and multiple

  6 suggestions were made, including by senior people associated with Defendant UC,

  7 that this employee was corruptly receiving benefits from Defendant UC.
  8                g.    At least two employees of Defendant UC told Relator-1 that UC' s
  9 President, and at least one other senior UC employee, were knowingly and unlawfully

 10 submitting false claims to, and thereby overcharging, the U.S. government. One of
 11 those UC employees ("UC Employee-1 ") 2 showed Relator-1 a spreadsheet that he
 12 explained tracked and illustrated the various false statements and overcharges.
 13                B. Defendants' Involvement in the Border Wall Proiects
 14         15.    Defendant SLS serves as the prime contractor for the Border Wall
 15 Projects.
 16         16.    Upon information and belief, Defendant SLS has applied for and
 17 received at least five contracts (the "Contracts") from the USACE related to the
 18 Border Wall Projects, potentially valued up to or more than approximately
 19 $1,476,881,654:
 20
 21
 22
 23
 24
 25
 26
      2 Pursuantto the FCA, 31 U.S.C. § 3730(b)(2), the names of all individuals referenced
 27 in this sealed complaint, inter alia, have been and/or will be provided to the relevant
 28 U.S. government authorities, as required.

                                               8                      Case No.
                         QUI TAM RELA TORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.9 Page 9 of 37




  1   Project      RFP 3 Number          Contract Number        Location       Amount
      CA 14       W9126G-l 8-R-0004      W9126G-18-C-0022       California   $149 977 118
  2
      CA29        W9126G-18-R-0098       W9126G-19-C-001 l      California   $275 642 735
  3   RGV02       W9126G-18-R-0093       W9126G-19-C-0006        Texas       $167 460 000
      RGV03       W9126G-18-R-0099       W9126G-19-C-0005        Texas       $145 000 000
  4
      NM          W9122PP-19-R-0027      W912PP-19-C-00 18        New        $738,801,801
  5
  6         17.    In its role as prime contractor for the Border Wall Projects, Defendant
  7 SLS hired a variety of subcontractors to provide services including: (a) design and
  8 engineering services, (b) erosion control, (c) construction, and ( d) security.
  9         18.    As prime contractor, Defendant SLS had multiple responsibilities for the
 10 Border Wall Projects, including: (a) prime contract management, (b) design
 11 management, (c) construction management, (d) risk management, (e) project quality
 12 plan administration, (f) project safety plan administration, (g) procurement and
 13 delivery of steel, (h) bonding and insurance, and (i) project security plan
 14 administration.
 15         19.    In connection with its responsibility for project security, Defendant SLS
 16 hired subcontractors to provide security for the Border Wall Projects. Defendant SLS
 17 hired the Security Firm to provide security for at least one California-based Border
 18 Wall Project, and multiple work sites, each of which was located within the
 19 geographic boundaries of the Southern District of California.

 20         20.    The Security Firm was, until Defendants ceased using its services in
 21 connection with the Border Wall Projects, a subcontractor for the Border Wall Project
 22 that concerned the installation and repair of fencing in the vicinity of San Diego,
 23 California (Project CA 14; Contract Number W9126G-18-C-0022) (the "San Diego
 24 Border Wall Project").       The Security Firm was responsible for: (a) security
 25 consultation, (b) developing project security plans, and ( c) providing physical

 26
 27 3 "RFP" is short for "Request for Proposal," discussed further below. "RFP Number"
 28 is used herein synonymously with "Solicitation ID" number.

                                               9                      Case No.
                         QUI TAM RELATORS' FALSE CLAIMS ACT COi\1PLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.10 Page 10 of 37
                                                              0
                                                              \




   1 security.
   2         21.   Relator-1 was employed by the Security Firm as Onsite Security
   3 Manager for the San Diego Border Wall Project. One ofRelator-1 's predecessors in

   4 that job had been UC Employee-I, who had been hired away from the Security Firm
   5 by Defendant UC. As referenced above and discussed in detail below, UC Employee-

   6   1 subsequently met with Relator-1 and told Relator-1 about the fraud being

   7 committed by Defendant UC.
   8         22.   In connection with its responsibility to manage design and construction,
   9 Defendant SLS hired subcontractors, including Defendant UC.
  10         23.   Defendant UC was responsible for providing a wide variety of services
  11 to the Border Wall Projects, including: (a) construction of all low water crossings; (b)
  12 construction of all retaining walls; (c) construction of all crossings; (d) construction
  13 of all patrol roads and concrete paved roads; (e) demolition and disposal of the old
  14 border fence; (t) installation and maintenance of a temporary border fence; (g)
  15 excavation and preparation of all foundations; (h) procurement and placement of
  16 reinforcing steel; (i) installation of fence panels and gates; U) procurement and
  17 placement of concrete; (k) earthwork cut fill and spoils disposal; (1) performance of

  18 geogrid soil reinforcement, rip rap, and shotcrete installation; and (m) construction
  19 efforts related to storm water pipes and culverts.
  20         24.   In its role, and as required by the RFPs for at least certain of the Border
  21 Wall Projects, Defendant UC was responsible for hiring hundreds of properly vetted
  22 workers and procuring and transporting various supplies and equipment.
  23                  C. The Requirements for the Border Wall Projects
  24         25.   Upon information and belief, each Contract was awarded following a
  25 competitive bid process, in which contractors submitted· proposals in response to an
  26 RFP issued by the USACE. Each such RFP included a host of standards, processes,
  27 and procedures relevant to the allegations contained herein, and to which contractors
  28 and subcontractors working on the Border Wall Projects were required to adhere.

                                                10                       c~e~.
                          QUI TAMRELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.11 Page 11 of 37




   1         26.   For example, RFP Number W9126G-18-R-0098 ("RFP-1"), for the
   2 "Design-Build of California FYI 8 Primary and Secondary Pedestrian Fence
   3 Replacement Project (29 Miles)," and attached as Exhibit 1, 4 contains numerous

   4 provisions that specifically address project security. 5
   5         27.   RFP-1 states that "[t]he Contractor must be responsible for the security
   6 of its own personnel, equipment, materials, facilities and the worksite, and must

   1 comply with any Federal, State, and municipal laws, codes, and regulations
   8 applicable to the security measures deemed required by the Contractor, up and until

   9 the Government takes possession ofthe construction." Id. at 10 (emphasis added). 6

  10         28.   Particularly relevant here, RFP-1 contains numerous provisions
  11 concerning personnel screening:
  12               To facilitate the screening and checking of each employee
                   entering in or working on the project sites, the Contractor
  13
  14 4 RFP-1 relates to the Border Wall Project described herein as CA 29 (Contract
  15 Number W9126G-19-C-001 l). The San Diego Border Wall Project, described in
     detail herein, is CA 14 (Contract Number W9126G-18-C-0022). Upon information
  16 and belief, the relevant provisions are similar or identical between the RFPs for these
  17 two Border Wall Projects. Specifically, upon information and belief, the provisions
     of the RFP associated with CA 14, like the provisions of RFP-1 associated with CA
  18 29, would have required vetting of security personnel and would have prohibited
  19 Defendants from employing Mexican nationals to illegally cross the border armed
     with weapons.
  20
     5 RFP-1 provides the following regarding the associated project's scope: "Provide all
  21 design, labor, equipment and materials required for construction of approximately 15
  22 miles of primary new bollard fences and approximately 14 miles of new San Diego
     County (SDC) secondary bollard fences including the New River pedestrian bridge,
  23 gates, drainage improvements, communications cable, demolition and disposal, in
  24 accordance with the Contract documents. Provide bollard fences and other project
     features, complete and ready for use, to facilitate the United States Border Patrol's
  25 (USBP) mission to gain, maintain, and extend control of the U.S./Mexico Border."
  26 Id. at 5; see also infra n.6.

  27 6 RFP-1 page numbers provided herein relate to page numbers within Section 0 I 11
  28 00 ofRFP-1.

                                                 11                 Case No.
                          QUI TAMRELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.12 Page 12 of 37




   1                   must submit Personnel Screening Data along with a black
                       and white photograph accompanying each employee[']s
   2                   name ....
   3                   The Contractor must be responsible for submitting an initial
                       list of all personnel required at the jobsite for verification
   4                   by Border Patrol prior to the NTP being issued. This
                       includes all drivers for equipment and material deliveries.
   5                   Any personnel that needs to be added after initial
                       suomission must be cleared before accessing the site.
   6                   Activities include, but are not limited to: site investigationsi
                       surveys, and construction. No em_Rloyee must be allowea
   7                   on site until screened and checked for criminal history and
                       proper immigration status. Any personnel having
   8                   questionable history/backgrounds will 5e rejected and not
                       authorized to enter the jobsite. The Personnel Screening
   9                   Data must be submitted to the Contracting Officer for
                       forwarding to Border Patrol personnel. . . . Verification by
  10                   Border Patrol will be completed no more than 5 days after
                       submittal. ...
  11
                       The Contractor must notify the Contracting Officer within
  12                   five (5) working days of staffing changes.
  13                          1. ~ew employees: provide the informat[i]on
                                 hsted.
  14
                              2. Departing Employees: Provide the name,
  15                             position title, and securify clearance level held
                                 by or pending for the individual."
  16
       Id. at 10-11.
  17
                       [The Contractor must e ]nsure that all employees and
  18                   subcontractors assigned to the project sites have a criminal
                       background and immigration status check performed and
  19                   are properly vetted prior to entering the project sites.
                       Employees and subcontractors must display company
  20                   picture ID badges complete with ID numbers and company
                       logos, for easy identification by Border Patrol agents. Any
  21                   personnel not passing vetting procedures will be rejectecl
                       and will not be authorized to enter the project sites.
  22                   Vehicles must be conspicuously marked with Contractor
                       identification.
  23
       Id. at 12.
  24
  25          29.      Also, critically, the RFP contains provisions specifically addressing
  26 interactions with Mexican entities and movement across the U.S.-Mexico border:
  27                   No direct coordination with Mexican entities will be
                       permissible.
  28
                                                      12                 Case No.
                              QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.13 Page 13 of 37




   1 Id. at 13 (emphasis added).
   2                 At no time will Contractor personnel, equipment, or
                     materials cross the international boundary line into Mexico.
   3
       Id. at 7.
   4
              30.    In addition, RFP-1 contains prov1s10ns addressing the contractor's
   5
   6 reporting requirements:

   7                 Local law enforcement and/or Border Patrol must be
                     contacted to respond in the event of a law and/or border
   8                 enforcement issue ....
   9                 If the Contractor deems that a change to the Contract
                     occurred due to delays caused by security threats of third
  10                 parties, or due to responses required by the Contractor to
                     J?erceived threats or hazards, it must_ promptly notify the
  11                 Contracting Officer of such delay and/or of the Contractor
                     deemed change.
  12
       Id. at 10.
  13
  14          31.    RFP-1 also requires the contractor to submit various ongoing progress
  15 reports to the USACE, including "partial pay estimates every month," "[p]roject
  16 schedule narrative and earnings monthly update reports," "[v]arious report(s) as
  17 specified in 01 35 26 GOVERNMENTAL SAFETY REQUIREMENTS," "Quality
  18 Control Reports," "[c]ertified payrolls," and "Earned Value Reports." Id. at 29.
  19          32..   Finally, RFP-1 requires the contractor to prepare a detailed "Security
  20 Plan":
  21                 As part of the security requirement, the Contractor must be
                     responsible for the development and submittal of a Security
  22                 Plan. The plan must adclress procedures in the event of
                     aggression or threats from third parties on either side of the
  23                 international border, to include, 'fall back positions',
                     evacuation routes and methods, a muster area and
  24                 medical/first aid. This plan must be reviewed by the
                     Contracting Officer prior to construction activities or
  25                 implementation of any change after construction start. The
                     detailed Security Plan must Iollow all Federal, State, [and]
  26                 local laws in responding to safety and security threats.
  27 Id. at 10.
  28

                                                  13                  Case No.
                            QUI TAMRELAT0RS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.14 Page 14 of 37




   1                  Security must be maintained throughout the entire contract
                      performance period. Implement methods and procedures
   2                  to ensure border security at all times. Install temporary
                      fencing to close-off all gaps resulting from existing fence
   3                  demohtion.
   4 Jd.·atl7. 7

   5            33.   Upon information and belief, each of the RFPs associated with the
   6 Border Wall Projects contains materially similar provisions to those discussed above. 8

   7            34.   The Security Plans required under the RFPs also contain additional
   8 relevant requirements regarding project security and personnel vetting.

   9            35.   The Security Plan for the San Diego Border Wall Project, for example,
  10 attached as Exhibit 2, contains the following provisions that reiterate the need to limit
  11 access to Border Wall Project sites, appropriately screen and vet personnel, abide by
  12 all federal, state and local laws, and report any security-related incidents to the
  13 appropriate authorities:
  14
  15
  16
  17
       7   RFP-1 also includes the following provisions:
  18
               [The Contractor must e]nsure all personnel employed on the
  19           construction site become familiar with and obey construction regulations
               including safety, fire, traffic, and securiD: regulations. The Contractor
  20           must also ensure all personnel keep witliin the limits of its designated
               worksite and avenues of ingress and egress. Ingress and egress of
  21           Contractor vehicles at the construction site is limited to the Contractor's
               gate. Hard hats must be worn in designated areas. No personnel must
  22           enter any restricted areas unless required to do so and until cleared for
               such entry. The Contractors['] equipment must be conspicuously
  23           marked for identification.
  24 Id. at I 1.
  25 8 For example, the other RFP currently in the possession of Relators, RFP Number
  26 W9126G-18-R-0093, associated with what is described herein as Project RGV 02,
     contains analogous provisions addressing the contractor's security-related
  27 requirements, personnel vetting, and the preparation of a Security Plan. See also
  28 supra n.4.

                                                   14                  Case No.
                            QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.15 Page 15 of 37
                                                             ('
                                                             I




   1               By idlementing a 4 • tier apEroach, the contractor has
                   create and will implement a p an to prevent, hinder, halt,
   2               and report incidents in order to maintain a safe working
                   environment and fluid construction schedule.            The
   3               c~n.tractor wpl _do so by implementing this security plan to
                   m1t1gate realistic security concerns.
   4
       Id. at I.
   5
                   All personnel intending to work on the pr~tct will be (1re •
   6               screened bit US Customs and Border Patro . Personne with
                   questionab e history/backgrounds as determined by CBP
   7               will not be authorized to work on the project and not issued
                   a 'Contractor Badge' .... A list ofpre • screened, ap2roved
   8               gersonnel will be maintained btl the SLS Project Team.
                     nee personnel have been pre screened, a Contractor
   9               Badge will be created for each emgloyee/contractor to be
                   worn on the project durin§ working ours .... This process
  10               will be controlled by SL via direct coordination with [the
                   Security Firm] senior leadership to minimize disruption to
  11               construction operations.
  12 Id. at 5-6.
  13               Access to the site will be restricted. Only Contractor
                   related vehicles will be allowed access. . .. An inventory
  14               of active Contractor vehicles will be kept on file.
  15 Id. at 6.
  16               Security Guards will obey all Federal, State and Local laws.
  17 Id. at 7.
  18               Personnel access to the site will be restricted. Only
                   authorized yersonnel will be allowed access. Contractor
  19               Badges wil remain in possession of the emtoyee at all
                   times and be worn in a visible location wh1 e anywhere
  20               inside the secondary fence. Contractor Badges must be
                   presented to any CBP personnel or other Contractor
  21               personnel upon request.                                        .
                                                                                  1~



  22 Id. at 8.
  23               ifi a 'border crossing' is suspected, detected, or witnessed
  24
                    y  m:l construction personnel, CBP will be notified
                   imme iately to investigate and/or resolve the matter.
  25 Id. at 12 ( emphasis added).
  26               In the event of an incident, the guard, crew, or fyerson
                   witnessing the incident will firomptly noti          the
  27               SuJ?i.erintendent/P:M/SSHO who wi I notify CBP or local
                   aut orities. Security will notify Contractor as well of
  28               incident.

                                                15                   Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.16 Page 16 of 37




   1 Id. at 14. 9
   2         36.    The Security Plan for the San Diego Border Wall Project also states that
   3 "the contractor will utilize the services of a private security company to augment the

                                                           •
   4 contractor's security posture during working and non working hours as needed," and
   5 that "[t]he guard force selected, uniforms worn, and lethal self• defense measures
   6 will be vetted and approved by Customs and Border Patrol prior to entering site." Id.
                                                                              •
   7 at 7. The Security Plan goes on to list the Security Firm as "[t]he fixed site security
   8 company utilized for armed and unarmed, patrolling guards during non working •
   9 hours," but it makes no mention of any other security company.
  10         37.    The Security Plan attaches a Security Plan Addendum, which again
  11 references only the Security Firm, and which states clearly that "no guard will be
  12 allowed to work on site without going through the proper vetting procedure."
  13         38.    Upon information and belief, in applying for and accepting the
  14 Contracts, Defendant SLS covenanted and agreed to adhere to all requirements set
  15 forth above.     Similarly, upon information and belief, in connection with being
  16 retained as a subcontractor on the Border Wall Projects, Defendant UC agreed to the
  17 same. Furthermore, upon information and belief, Defendants continued to certify
  18 their ongoing compliance with these requirements in connection with the various
  19 ongoing progress reports Defendants were required to provide to the USACE and
  20 others.    As set forth below, Defendants failed to comply with various of the
  21   requirements set forth in the RFPs and related documents, and Defendants' promises,
  22 agreements, and certifications to the contrary were false.
  23

  24
  25
  26
      The Security Plan also contains provisions strictly governing the use of firearms, id.
       9

  27 at 9, and providing an Emergency Action Plan for, among other things, incidents
  28 involving active shooters, id. at 10-11.

                                               16                    Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.17 Page 17 of 37




   1       D. Suspicions of Misconduct Related to the Border Wall Proiects, and
   2                      Suspicions of an Inappropriate Relationship
   3                          Between Defendants and the USACE
   4         39.   In the course of his work on the San Diego Border Wall Project, Relator-
   5 1 was personally exposed to a variety of information that indicated that an employee
   6 of the USACE with supervisory responsibility over certain of the Border Wall
   7 Projects ("USACE Employee-I") had an inappropriate relationship with the President
   8 of Defendant UC (the "UC President"), which seemingly involved corrupt payments
   9 and potential bribery.
  10               a.    The UC President repeatedly socialized with USACE Employee-
  11 1, including by taking USACE Employee- I to golf outings and expensive dinners.
  12               b.    Employees of Defendants claimed that USACE Employee- I was
  13 going to leave the USACE and that the UC President would then provide USACE
  14 Employee-I with a job at Defendant UC.
  15               c.    Relator-2 was told by a semor SLS employee that USACE
  16 Employee- I approved unlawful and impermissible practices engaged in by
  17 Defendants, including the repeated allowing ofunvetted, armed Mexican nationals to
  18 cross the border into the U.S. in order to purportedly provide security at certain
  19 Project sites. In addition, other employees of Defendants repeatedly suggested that
  20 USACE Employee-I was corruptly involved in other prohibited practices.
  21               d.    When Relator-1, or other employees of the Security Firm, raised
  22 concerns about Defendants to USACE Employee-I, USACE Employee- I would tell
  23 Relator- I or the Security Firm employees to, in sum and substance, ''stand down" and
  24 that USACE Employee- I would address those concerns in the future, though those
  25 issues were typically left entirely unaddressed.
  26        40.    On or about July 31, 2019, there was a meeting involving Defendant
  27 SLS, Defendant UC, USACE Employee- I and both Relators, among others.
  28               a.    In the course of that meeting, one topic of discussion regarded a

                                                17                    Case No.
                          QUI TAM RELA TORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.18 Page 18 of 37




   1 potential change to certain terms of the Contract.
   2               b.    One of the participants in that meeting stated, while laughing, in
   3 sum and substance, "everyone knows that [requested change] can't happen until
   4 [USACE Employee-I] takes his cut" - purportedly suggesting, in a joking way, that
   5 the UC President was making corrupt payments, i.e., bribing, USACE Employee- I.
   6               C.    Relator-2 was seated to the immediate right of the UC President.
   7 When this comment was made, USACE Employee-I, who was sitting approximately
   8 fifteen feet in front of Relator-2, immediately turned around to look at the UC
   9 President and smiled at him.
  10               d.    Relator-1 was seated to the immediate right ofRelator-2 (and thus
  11 two seats to the right of the UC President) and witnessed the same reaction by USA CE
  12 Employee-I.
  13               e.    At the time, each Relator interpreted the silent exchange between
  14 USA CE Employee- I and the UC President to be consistent with an admission of guilt
  15 (and not, for example, a joke between the UC President and USA CE Employee-I).
  16               f.    During the meeting, and immediately after this occurred, Relator-
  17 I sent a text message to Relator-2 to share his suspicion - in that moment and
  18 informed by years as a sworn law enforcement officer - regarding the exchange.
  19 Relator-2 responded, sharing the same suspicion, also informed by years as a sworn
  20 law enforcement officer. That text message, sent moments after these events, and the
  21 response, read as follows:
  22                    Wednesday, July 31, 2019; 2:56 p.m.
  23               [Relator-1]: Please tell me you saw [USACE Employee-I]
                   when someone said "[USACE Employee-I] has to take his
  24               cut."
  25               [Relator-2]: I did[.] And I thought the same thing.
  26               g.    Later that day, a number of SLS employees shared, in Relator-1 's
  27 presence, their collective belief that there was unlawful activity taking place related
  28 to the Border Wall Projects, but that there was, in sum and substance, "nothing that

                                               18                    Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.19 Page 19 of 37




   1 can be done about itt since the people involved were in positions of authority vis-a-
   2 vis the Border Wall Projects.
   3   E.      The Unlawful Use of Un vetted, Armed Mexican Nationals to Unlawfully
   4    Cross the Border into the U.S., While Armed, to Provide Security to Certain
   5   Border Wall Project Sites, in Violation of Border Wall Project Requirements
   6                                       Introduction
   7         41.   As set forth in more detail below, senior employees of Defendants knew
   8 of the use of unvetted, armed Mexican nationals to cross the border and purportedly
   9 provide security at certain Project sites.
  10                a.    SLS's Project Manager for the San Diego Border Wall Project
  11 (the "SLS Project Manager") knew about the use of armed Mexican nationals to
  12 unlawfully cross the U.S.-Mexico border. The SLS Project Manager also knew that
  13 such guards, among other Border Wall Project workers, were not being vetted as
  14 required.
  15               b.     SLS's Division President (Federal Services), who was the
  16 manager for the Border Wall Projects collectively (the "SLS Federal Division
  17 President"), was aware that Defendant UC was using armed Mexican guards, and that
  18 such guards, among others, were not being properly vetted as required.
  19               c.     Defendant UC's leadership, including the UC President, knew
  20 about the use of armed Mexican nationals to unlawfully cross the U.S.-Mexico
  21 border.
  22               d.     Defendant UC constructed a dirt road that would allow access
  23 from the Mexican side of the border into the United States, according to UC
  24 Employee- I. As described in detail below, this UC-constructed road was apparently
  25 the route by which the armed Mexican nationals were unlawfully crossing into the
  26 United States.
  27         42.    Such conduct was in direct violation of the Border Wall Project
  28 requirements set forth above, as well as federal immigration and firearms laws.

                                               19                    Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.20 Page 20 of 37




   1         43.   Furthermore, and as also set forth in more detail below, these same
   2 senior employees of Defendants, and others, attempted to hide this misconduct.
   3               a.     The security protocol established by the SLS Project Manager in
   4 or about early April 2019 required that security incident reports, including those
   5 written by the Security Firm, be sent first to Relator-2, who would then be responsible

   6 for reviewing them and sending them on to a group of employees of the USACE
   7 (including, but not limited to, USACE Employee- I).
   8               b.     Prior to this, the security incident reporting protocol entailed the
   9 Security Firm sending the incident reports directly to the USACE. Defendant SLS
  10 was apparently unhappy that one such report prepared by a predecessor of Relator-1
  11 (sent directly from the Security Firm to the USACE) was, in sum and substance,
  12 "dramatized," and therefore, as set forth immediately below, the protocol was
  13 changed to require the incident reports to be sent to Relator-2.
  14               c.     Between in or about mid-April 2019 and late June 2019,
  15 consistent with this protocol, security incident reports (unrelated to the evident use of
  16 armed Mexican-national guards) prepared by the Security Firm were sent to Relator-
  17 2, who reviewed them and sent them to the USACE.
  18               d.     Beginning in July 2019, however, as set forth in more detail
  19 below, and in direct contravention of this established protocol, the SLS Project
  20 Manager repeatedly pressured Relator-2 not to disclose to the USACE the discovery
  21 of the use of the Mexican-national guards on the U.S. side of the border.
  22               e.     USACE Employee- I was also involved in broader efforts to
  23 suppress reporting of the use of these armed guards.

  24               f.     After the use of these guards was nevertheless disclosed to the
  25 USACE, an employee of an engineering firm involved in the San Diego Border Wall
  26 Project informed Relator-2 that she - intentionally or unintentionally- and Defendant
  27 SLS would falsely claim that the individuals were not, in fact, guards, but were
  28 purportedly criminal elements, and that they were present on the Mexican side of the

                                               20                    Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.21 Page 21 of 37




   1 border, not the U.S. side.
   2                g.    Relator-2's contract with Defendant SLS was eventually
   3 terminated, which was, upon information and belief, a consequence of Relator-2's
   4 refusal to abide by Defendant SLS 's direction that he not report to the USACE a
   5 security incident apparently involving Mexican-national guards.

   6              Julv 2, 2019 Incident JnvolvingArmed Mexican Guards on the
   7              US. Side of the Border Claiming to Work for the Security Firm
   8        44.     On or about July 2, 2019, an employee of the Security Firm was notified
   9 by a U.S. Border Patrol agent that the agent had discovered two vehicles (one with
  10 Mexican license plates) and two men on the U.S. side of the border, who were falsely
  11 claiming to be guards employed by the Security Firm.
  12        45.    Relator-1, in his capacity as the Onside Security Manager for the San
  13 Diego Border Wall Project, responded to the location.
  14        46.     Soon thereafter, USACE Employee-I informed an employee of the
  15 Security Firm that the guards belonged to Defendant UC and that the Security Firm,
  16 in sum and substance, "should not worry about it."
  17        47.    Another Security Firm guard informed Relator-1 that the guard had, for
  18 several weeks, observed the presence of the Mexican guards on the U.S. side of the
  19 border.
  20        48.    That guard also took photographs of the men and the vehicle located on
  21 the U.S. side of the border, which he subsequently provided to Relator-1. Those
  22 photographs include:
  23
  24
  25
  26
  27
  28

                                               21                    Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.22 Page 22 of 37




   1
   2
   3
   4
   5
   6
   7

   8
   9

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           22                    Case No.
                      QIB TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.23 Page 23 of 37




   1
   2

   3
   4
   5

   6

   7
   8

   9
  10
  11
  12        49.    Relator- I prepared an incident report concerning this incident, which he
  13 provided to Relator-2. See Exhibit 3.
  14        50.    Relator-2 and the SLS Project Manager had a telephone call shortly after
  15 this incident, in which they discussed the incident.
  16               a.    During that call, the SLS Project Manager acknowledged that
  17 armed Mexican guards were being utilized on the U.S. side of the border.
  18               b.    The SLS Project Manager further told Relator-2 that USACE
  19 Employee-I had authorized this use of the armed Mexican guards.
  20               C.    Relator-2, as a former FBI Supervisory Special Agent trained and
  21 experienced in the parameters and enforcement of federal law, told the SLS Project
  22 Manager that USACE Employee- I could not possibly have the authority to approve
  23 Mexican nationals unlawfully crossing the border into the U.S., carrying weapons, in
  24 order to provide security to a project to construct a border wall between the U.S. and
  25 Mexico.
  26               d.    The SLS Project Manager reacted angrily to Relator-2's
  27 statement, and yelled, in sum and substance, "What are you going to do about it?"
  28               e.    The SLS Project Manager further directed Relator-2 not to
                                                23                     Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT crnvIPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.24 Page 24 of 37




   1 distribute the incident report prepared by Relator-1 to the USA CE, and instead to send
   2   it to the SLS Project Manager only.
   3                 f.    This direction to send the incident report only to the SLS Project
   4 Manager was counter to the security protocol established and utilized previously,
   5 pursuant to which Relator-2 reviewed incident reports and forwarded them to, inter
   6 alia, a group within the USACE.

   7         51.     Soon thereafter, in an email sent by Relator-2 to the SLS Project
   8 Manager in which Relator-2 distributed the report only to the SLS Project Manager
   9 per the SLS Project Manager's request, Relator-2 wrote: "[A]ttached is the Incident
  10 Report from today regarding the two individuals claiming to be [Security Firm]
  11 security guards. Per your request, I'm only sending this to you rather than the whole
  12 distribution, please let me know if you'd like me to send it out to everyone."
  13         52.    In a subsequent phone call between Relator-2 and the SLS Project
  14 Manager, the SLS Project Manager directed Relator-2 not to raise this incident at an
  15 upcoming regular staff meeting that included between thirty and forty employees of
  16 Defendants, the USACE, and others involved in the San Diego Border Wall Project.
  17 In that same call, the SLS Project Manager also directed Relator-2 not to further raise
  18 the incident with the USACE.
  19         53.     Subsequently, another employee of the Security Firm told Relator-2 that
  20 USA CE Employee- I had stated that this incident was closed and should not be further

  21 discussed.
  22        July 23, 2019 Shooting Incident Involving Armed Mexican Guards on the
  23               US. Side of the Border Claiming to Work for the Security Firm
  24         54.    About three weeks later, on or about July 23, 2019, Relator-2 received a
  25 report regarding the exchange of gunfire on the U.S. side of the border, evidently
  26 between, on the one hand, the armed Mexican security guards utilized by Defendant

  27 UC and, on the other, Mexican nationals who apparently crossed the border to steal
  28 property.

                                                24                    Case No.
                           QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.25 Page 25 of 37




   1         55.   Approximately nine hours after the exchange of gunfire, Relator-1, in
   2 his capacity as the Onsite Security Manager for the San Diego Border Wall Project,
   3 interviewed a witness, an employee of Defendant UC ("UC Employee Witness") who
   4 had spoken with one of the armed Mexican national security guards, regarding the
   5 shooting. The UC Employee Witness stated that the exchange of gunfire occurred on
   6 the U.S. side of the border and apparently involved the Mexican security guards

   7 utilized by Defendant UC.
   8         56.   Relator-1 prepared an incident report and sent it to Relator-2.            See
   9 Exhibit 4.
  10         57.   On or about July 24, 2019, in contravention of the SLS Project
  11 Manager's direction to Relator-2 that Relator-2 not send directly to the USACE the
  12 prior report regarding the July 2, 2019 use of armed Mexican nationals on the U.S.
  13 side of the border (but consistent with the security protocol that had previously been
  14 agreed upon), Relator-2 sent Relator-1 's incident report regarding the shooting to,
  15 inter alia, the entire USACE team.
  16         58.   Within minutes, the SLS Project Manager sent an email to Relator-2,
  17 copying, inter alia, the SLS Federal Division President, chastising Relator-2 for
  18 reporting the incident directly to the USACE.
  19               a.     In that email, the SLS Project Manager wrote: "Please do not
  20 submit any report to USACE until one person from SLS has reviewed the report. This
  21 is what we reviewed last time. [This is apparently a reference to the July 2, 2019
  22 direction.] I will call you shortly."
  23               b.     Relator-2 replied to the SLS Project Manager, also copying, inter
  24 alia, the SLS Federal Division President, writing:
  25               [SLS Project Manager],
  26               Just to clarify, and for the record, I sent this incident report via the
                   exact same approval process and to the exact same distribution list
  27               as the most recent several incident reports. The list of people
                   copied on the distribution included on1y people that I haa been
  28               instructed by yourself and USACE to include.

                                              25                    Case No.
                          QUI TAMRELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.26 Page 26 of 37
                                                             ('
                                                             \




   1               The only exception among recent incident reports to this process
                   or distribution list was the incident involving the Mexican guards
   2               being discovered on the North [U.S.] side of the border [tl-ie July
                   2, 2(H9 incident described abovel (report attached here) that you
   3               asked me to send to only yourself (and not the entire distribution
                   list).
   4
   5         59.   A USACE brigadier general apparently learned of the incident as a result
   6 ofRelator-2's decision to send the report directly to the entire USACE team.
   7         60.   A USACE employee wrote in reference to Relator-2's emailed report of
   8 the shooting: "This information is inconsistent with what [the UC President] told us.
   9 Someone from our organization [USACE] will be out today at the request of our
  10 B[rigadier] G[eneral] to do a full investigation. We need to get an accurate story."
  11         61.   The brigadier general sent an investigator to the San Diego Border Wall
  12 Project site the following day to investigate.
  13         62.   Shortly thereafter, in or about late-July 2019, USACE Employee-I
  14 approached Relator-1. USACE Employee-I asked Relator-1, in sum and substance,
  15 why he reported the shooting, and claimed that the shooting had occurred on the
  16 Mexican side of the border and was therefore, in sum and substance, "none of our
  17 concern."     Relator-1 interpreted USACE Employee-1 's confrontation as an
  18 "intimidation tactic."
  19        63.    Approximately six weeks later, on or about September 18, 2019,
  20 Relator-1 was told that USACE Employee-I had given two-weeks' notice and would
  21 be leaving the USACE due to, in sum and substance, "problems with his boss."
  22        64.    Several hours after Relator-2 sent Relator-1 's incident report to the
  23 entire USACE team, the SLS Project Manager instructed Relator-1 to conduct a
  24 second interview with the UC Employee Witness.
  25               a.    Before Relator-1 could even ask a question during this second
  26 interview, the UC Employee Witness unilaterally and without prompting stated that
  27 the shooting was on the Mexican (not U.S.) side of the border and that, in sum and
  28 substance, "we shouldn't be concerned."

                                               26                    Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.27 Page 27 of 37
                                                              (
                                                              \




   1               b.     Relator-1 believed that this second statement was untrue and
   2 possibly the result of coaching or intimidation, and, as a result, he told the UC
   3 Employee Witness that he wanted to review the events again in detail.
   4               c.     When Relator-1 did so, the UC Employee Witness immediately
   5 reversed course, and told Relator-1 that - as he had initially reported to Relator-1,
   6 and as had been described in the initial report which was disseminated to, inter alia,
   7 the USACE - the armed Mexican security personnel were, in fact, operating on the
   8 U.S. side of the border wall.

   9         65.   Shortly thereafter, Relator-2 participated in a telephone conference call
  10 with the SLS Federal Division President and the UC President.
  11               a.     During that call, the SLS Federal Division President and the UC
  12 President stated plainly that they were fully aware of the use of the Mexican guards
  13 at the San Diego Border Wall Project site.
  14               b.     Specifically, the UC President stated that he is paying for the
  15 services of the Mexican guards.
  16               c.     The UC President also stated that he is making payments to
  17 citizens of Mexico who reside near the border in order to keep them from stealing
  18 equipment and supplies.
  19               d.     The UC President stated that another UC employee, UC
  20 Employee- I, handled the interactions with the Mexican guards.
  21               e.     The UC President also stated that the shooting incident should not
  22 have been reported to the USACK
  23                        Relator-2 Reports This Activity to the FBI
  24         66.   On or about July 24, 2019, the day after the July 23, 2019 incident,
  25 Relator-2 contacted an FBI Supervisory Special Agent - who supervises an FBI
  26 public corruption squad that investigates, inter alia, border cases - in order to report
  27 the above events and his concerns regarding various illegal and potentially corrupt
  28 activity involving Defendants.

                                               27                     Case No.
                          QUI TAM RELAT0RS' FALSE CLAINIS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.28 Page 28 of 37




   1        67.    On or about August 5, 2019, Relator-2 spoke with the same FBI
   2 Supervisory Special Agent and detailed the above events to that Agent. That FBI

   3 Supervisory Special Agent referred Relator-2 to a second FBI Supervisory Special
   4 Agent, who supervised an FBI squad in San Diego that is responsible for investigating
   5 public corruption.
   6        68.    Soon thereafter, Relator-2 engaged in multiple conversations with that
   7 second FBI Supervisory Special Agent and an FBI Special Agent on the public
   8 corruption squad that the second FBI Supervisory Special Agent led. Relator-2 also

   9 provided to the Agents a package of relevant documents and communications.
  10               Another Affiliated Firm's Potentially False Statements to
  11               Federal Investigators Related to the Border Wall Proiects
  12        69.    On August 31, 2019, an employee of an engineering firm involved in the
  13 San Diego Border Wall Project told Relator-2 in a telephone call that Defendant SLS
  14 had been requested by the USACE to submit a statement regarding all matters related
  15 to the use of the armed Mexican guards.
  16               a.     That employee told Relator-2 that her firm had "clarified" with
  17 other witnesses the events described above and that her firm and/or Defendant SLS
  18 were planning to tell the USACE: (a) that the individuals observed on the U.S. side
  19 of the border on July 2, 2019 were actually criminal elements and not guards; (b) that
  20 the Mexican guards never crossed into the U.S. while they were utilized; and (c) that
  21 the shooting on July 23, 2019 actually took place on the Mexican side of the border.
  22               b.     Relator-2 responded to that employee via email, writing that "[i]n
  23 the interest of making sure that any response to USACE or CBP is as accurate as
  24 possible," Relator-2 wanted to ensure that the employee understood that "there are
  25 multiple indications that the Mexican guards were on the north [U.S.] side of the
  26 border multiple times - at a minimum between July 2 and July 23 ." Relator-2 further
  27 wrote to that employee that:
  28                      1.    According to Relator-1 's report about the July 2 incident,

                                               28                    Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.29 Page 29 of 37
                                                              (
                                                              I
                                                                '



   1 the Mexican guards explicitly stated that they were, in sum and substance, "[Security
   2 Firm] guards", and pointed out that if they were, in fact, "criminal elements," as that

   3 employee said, it wouldn't make sense for them to claim to be affiliated with the

   4 Security Firm.
   5                      11.    Another Security Firm employee explicitly told Relator-2
   6 that USACE Employee-I had "said that they were Mexican guards and that [the

   7 Security Firm employee] shouldn't worry about it."
   8                     111.    The SLS Project Manager called Relator-2 and asked
   9 Relator-2 "not [to] distribute the written incident report to the normal distribution
  10 group, but to only send it to him [the SLS Project Manager]." Relator-2 continued
  11 that: "If [the SLS Project Manager] didn't think the occupants of the vehicles were
  12 [Mexican] guards, I don't know why he would have wanted to stop the distribution
  13 of the report."    Relator-2 also noted that "[USACE Employee-I] did not want the
  14 topic [the July 2 incident] to be discussed" and that "[the SLS Project Manager]
  15 specifically called me and told me not to bring it [the July 2 incident] up in [a weekly
  16 staff] meeting. If the people in the vehicle were anyone other than the Mexican
  17 guards, I don't understand why [USA CE Employee- I] and [the SLS Project Manager]
  18 wouldn't want it discussed."
  19                     IV.     Relator-1 's report about the July 23, 2019 shooting incident
  20 included the interview of the UC employee who said that an armed Mexican guard
  21 involved in the shooting "told him [the UC employee] that they [the armed Mexican
  22 guards involved in the shooting incident] were on the north [U.S.] side of the border."
  23                      v.    Relator-2 also wrote that, during that call, the SLS Project
  24 Manager "also told me that [USA CE Employee-I] was allowing the Mexican guards
  25 to work on the north [U.S.] side" of the border. Relator-2 continued, "I expressed my

  26 strong concern [to the SLS Project Manager] about [the] USACE essentially

  27 participating (technically) in human and weapons smuggling."
  28               c.     Relator-2 never received any reply to this email.

                                                29                    Case No.
                           QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.30 Page 30 of 37




   1                         Defendant SLS 's Termination o[Relator-2
   2         70.     On or about October 17, 2019, the SLS Project Manager informed
   3 Relator-1 that Relator-2 had been relieved of his duties and that, as such, Relator-1

   4 and his firm, the Security Firm, should no longer communicate with Relator-2.
   5         71.     Later that same day, on or about October 17, 2019, Relator-2 spoke on
   6 the telephone with Relator-1 and another employee of the Security Firm.
   7                 a.    During that call, Relator-1 told Relator-2 that the SLS Project
   8 Manager had told Relator-1 that Relator-2 had been relieved of his duties.

   9                 b.   · This was the first time that Relator-2 had been informed of any
  10 change to his duties and responsibilities with Defendant SLS.
  11         72.     Approximately ten days later, on or about October 27, 2019, Relator-2
  12 had a conversation with the SLS Federal Division President.
  13                 a.    The SLS Federal Division President informed Relator-2 that
  14 Defendant SLS was going to terminate Relator-2's contract early.
  15                 b.    Relator-2 asked the SLS Federal Division President for the
  16 reasons why. The SLS Federal Division President suggested that Relator-2 was being
  17 terminated because he should have, himself, terminated the Security Firm.
  18                 c.    Relator-2 responded that he had spoken with the SLS Project
  19 Manager, Defendant SLS's Project Manager for the San Diego Border Wall Project,
  20 who had twice told Relator-2 that, notwithstanding conflicting direction on this issue
  21 from Defendant SLS, the Security Firm should not be terminated.
  22                 d.    The SLS Federal Division President told Relator-2 that the second
  23 reason for his early termination was that Relator-2 was not physically based at the

  24 Border Wall Project sites (notwithstanding the fact that from the beginning, there was
  25 an understanding that Relator-2 would not be based at the Project sites).
  26               F. The Use of Un vetted Construction Personnel, in Violation
  27                           of Border Wall Proiect Requirements
  28        73.      Upon information and belief, the use of unvetted personnel was not

                                               30                    Case No.
                           QUJ TAMRELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.31 Page 31 of 37
                         ('
                         I




   1 limited to the use of armed Mexican-national guards.
   2          74.   Roughly once per month, is his capacity as the Onsite Security Manager,
   3 Relator-1 conducted a surprise audit of construction personnel at the San Diego
   4 Border Wall Project sites to ensure that personnel were in possession of personal
   5 identification, as required under the RFPs and the Security Plan. Each time, many of
   6 the personnel working for Defendant UC were found not to have identification on

   7 their persons, as required .. Relator-1 was informed by another former employee of

   8 the Security Firm that he had also routinely encountered such non-compliance with
   9 identification requirements during audits that he had conducted on a nearly daily
  10 basis.
  11          75.   Subsequent to each visit, Relator-1 documented the names of Defendant
  12 UC's construction personnel physically present at the San Diego Border Wall Project
  13 sites (in the immediate vicinity of the border) without identification, and cross-
  14 checked those names against the master database that he maintained - and which he
  15 was required to maintain, as set forth in the RFP and the Security Plan - of all vetted
  16 and approved personnel.
  17                a.       Pursuant to the RFP and the Security Plan, contractors and
  18 subcontractors were required to provide Relator-1 with various personal information ·
  19 for any proposed construction personnel.
  20                b.       Relator-1 was then required to send this information to U.S.
  21 Customs and Border Protection ("CBP"), which would screen and vet the proposed
  22 individuals.
  23          76.   Relator-1 's cross-checks indicated that many of Defendant UC's
  24 construction personnel physically present without identification at the San Diego
  25 Border Wall Project sites (in the immediate vicinity of the border) were not included
  26 in the database at all - let alone successfully vetted and approved, as required by the
  27
  28
                                                  31                    Case No.
                             QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.32 Page 32 of 37




   1 RFP and presumably required by the Contract. 10
   2                 a.    Relators were also aware that the UC President's sons had, on
   3 various occasions, worked at the Border Wall Project sites, despite having never been
   4 vetted or approved.

   5                 b.    Relator-2 was also informed by an executive of another entity
   6 working on one of the Border Wall Projects that the executive had been informed by
   7 an SLS manager that that SLS manager suspected that the use of unvetted personnel
   8 on that Border Wall Project was common.
   9                 c.    Relator-2 was further informed by this same executive that, on
  10 days in which audits were conducted at Border Wall Project sites - the audits would
  11 include verification that Defendants and other subcontractors were using only vetted
  12 workers, as required by the contracts - an SLS manager would announce the
  13 forthcoming audits in advance and multiple workers would not show up to work on
  14 the day of that announced audit.
  15               . d.    Similarly, Relator-1 was instructed by the SLS Project Manager
  16 to email out notifications in advance of such audits.
  17         77.     Relator-1 was also informed by another employee of the Security Firm
  18 about allegations that UC workers at one or more of the Border Wall Project sites had
  19 actively assisted other individuals to unlawfully cross the border into the United
  20 States, including by reportedly positioning construction vehicles in such a way as to
  21 obstruct U.S. government cameras to facilitate illegal crossing.
  22         78.     Upon information and belief, many of the construction workers offered
  23 by Defendants for screening and approval did not meet CBP's criteria. As a result,
  24 proposed workers failed to pass the screening process at a relatively high rate.
  25
  26
  27 10 A comparison of Defendants' payroll records against the Security Firm's database
     of vetted individuals would confirm the full extent to which Defendants utilized
  28 unvetted personnel.

                                                32                    Case No.
                           QUI TAM RELAT0RS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.33 Page 33 of 37




   1          79.   Upon information and belief, Defendant SLS repeatedly attempted to
   2 pressure CBP to relax its screening requirements, in order to reduce the rejected rate.
   3          80.   Despite such attempts, upon information and belief, Defendants became
   4 frustrated by the relatively high rejection rate, and utilized unvetted personnel in
   5 violation of the personnel screening process required under the RFPs and the Security
   6 Plans.
   7                 G. The Apparent Submission of Fraudulent Invoices
   8                           Related to the Border Wall Projects
   9          81.   On November 27, 2019, Relator-1 had a meeting with UC Employee-I,
  10 the UC employee who, as described above, was evidently responsible for
  11 coordinating with the armed Mexican guards.
  12                a.    UC Employee- I worked closely with the UC President, m
  13 Defendant UC's front office.
  14                b.    Relator-1 and UC Employee-I met in Defendant UC's office
  15 trailer at one of the San Diego Border Wall Project sites.
  16          82.   Towards the beginning of the conversation, unprompted by anything
  17 Relator-1 said, UC Employee- I volunteered that Defendant UC was involved in
  18 seemingly large-scale fraud and overcharging, including the making of false claims
  19 related to the Border Wall Projects.
  20          83.   UC Employee- I stated that when there is a new RFP or a change made
  21 to the work, the UC President would instruct UC Employee-I, in sum and substance,
  22 "to make it cost [this] much."
  23          84.   Relator-1 interpreted this as indicative of fraud because, rather than
  24 employing actual costs and expenses, the UC President was inventing costs to reach
  25 an amount the UC President had apparently pre-determined.
  26          85.   UC Employee-I further stated, in sum and substance, that the UC
  27 President was "hid[ing]" the full extent of his profits on the Border Wall Projects.
  28          86.   UC Employee- I described this conduct, in sum and substance, as "the

                                                33                   Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.34 Page 34 of 37




   1 crooked part."
   2          87.   UC Employee- I specifically stated that the UC President was submitting
   3   false claims for diesel fuel.
   4          88.   When Relator-1 pushed back and said to UC Employee- I, in sum and
   5 substance, that "you have to put diesel in all the vehicles," UC Employee- I responded

   6 rhetorically, in sum and substance, "you think we're going to [use] that many
   7 gallons?"
   8          89.   Pointing to a spreadsheet that UC Employee-I had shown Relator-I, UC
   9 Employee-I said, in sum and substance, "2,880 gallons? You know how many
  10 gallons I order per week? 1,000." He continued, in sum and substance, "We don't
  11 fucking use that much diesel."
  12         90.    At one point in the midst of this conversation regarding diesel fuel, UC
  13 Employee-I abruptly stopped speaking, and said to Relator-1 that he thought he had
  14 heard someone entering the trailer while UC Employee-I was showing Relator-1 the
  15 spreadsheet and explaining the UC President's apparent fraud.
  16                a.     UC Employee-I exclaimed, in sum and substance, "Fuck.           I
  17 thought somebody walked in."
  18                b.     Relator-1 reassured UC Employee-I not to worry, and that he
  19 would have seen someone walking into the UC trailer where they were then speaking.
  20         91.    UC Employee-I then continued to explain the apparent fraud involving
  21 the diesel fuel. UC Employee- I gave an example, pointing out that if they were using
  22 a forklift, they would use it only sporadically throughout the day but charge the
  23 government for fuel, in sum and substance, "as if it was running all the time."
  24         92.    When Relator-1 again challenged UC Employee- I about these practices,
  25 he claimed, in sum and substance, that "it is just the cost of doing business."
  26         93.    UC Employee- I also informed Relator-1 of an incident that occurred
  27 shortly after UC Employee-I began employment at Defendant UC (after being hired
  28 by Defendant UC directly from the Security Firm).

                                                 34                    Case No.
                            QUI TAM RELATORS' FALSE CLAIMS ACT COMPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.35 Page 35 of 37




   1               a.     UC Employee-I stated that when UC-Employee 1 approached the
   2 UC President about getting a certification for an equipment operator, the UC
   3 President laughed and said, in sum and substance, "you're new around here, aren't
   4 you."
   5               b.     The UC President then turned around, opened a filing cabinet and
   6 provided UC Employee-I a blank certificate to be completed with the operator's
   7 name.
   8               C.     Such certifications are, of course, not provided by employers, and
   9 the clear implication - and UC Employee-1 's interpretation - was that the UC
  10 President was using a fake certification.
  11         94.   Relator-1, due in part to his background as a law enforcement officer,
  12 immediately recognized the significance of UC Employee-1 's admissions -
  13 particularly in conjunction with the other information described herein - as
  14 potentially relating to serious criminal activity, including potential fraud and bribery.
  15         95.   In cons·equence, shortly after this conversation with UC Employee- I, on
  16 or about November 27, 2019, Relator-1 informed Relator-2 about the conversation,
  17 and Relator-2 informed the FBI Special Agents with whom he had previously been
  18 speaking about this activity.
  19         96.   Shortly thereafter, in or about late-November 2019, an FBI Special
  20 Agent called Relator-1 to discuss his allegations. They met, along with a second FBI
  21 Special Agent, soon thereafter. During that meeting, Relator-1 shared the information
  22 discussed herein.
  23         97.   On or about December 4, 2019, approximately a week after this
  24 conversation with UC Employee-I, and approximately five weeks after the
  25 termination of Relator-2's contract by Defendant SLS, the SLS Project Manager

  26 informed Relator-1 that the Security Firm's contract would also be terminated.
  27
  28
                                              35                       Case No.
                          QUI TAMRELATORS' FALSE CLAIMS ACT COI\IIPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.36 Page 36 of 37




   1                                        COUNTI
   2          VIOLATION OF FALSE CLAIMS ACT, 31 U.S.C. § 3729(a)(l)
   3         98.   Relators restate, replead, reallege, and incorporate by reference the
   4 contents of paragraphs 1 - 97 as though fully set forth herein.
   5         99.   Based upon the foregoing, Defendants knowingly presented, or caused
   6 others in their employ to present false or fraudulent claims for payment or approval
   7 - or acted with deliberate ignorance or reckless disregard of the truth or falsity of the
   8 same - to an officer or agent of the United States, specifically officers or agents of
   9 theUSACE.
  10         100. Furthermore, Defendants knowingly made or used, or caused others in
  11 their employ to make or use, false records or statements material to false or fraudulent
  12 claims for payment or approval - or acted with deliberate ignorance or reckless
  13 disregard of the truth or falsity of the same - submitted to officers or agents of the
  14 USACE.
  15         101. On the basis of the foregoing, the United States is entitled to three times
  16 the amount by which it was damaged, to be determined at trial, plus a civil penalty
  17 for each false claim presented or caused to be presented.
  18                                PRAYER FOR RELIEF
  19         102. WHEREFORE, Relators respectfully request that this Court enter
  20 judgment in favor ofRelators and against Defendants, as follows:
  21               a.     That the United States be awarded damages in the amount of three
  22 times the damages sustained by the United States due to the false claims alleged in
  23 this complaint.
  24               b.     That civil penalties be imposed for each and every false claim that
  25 Defendants caused to be presented to the government.
  26               c.     That pre- and post-judgment interest be awarded, along with
  27 reasonable attorneys' fees, costs, and expenses that Relators necessarily incurred in
  28 bringing and pressing this case.

                                                 36                      Case No.
                          QUI TAM RELATORS' FALSE CLAIMS ACT COrv:IPLAINT
Case 3:20-cv-00223-BAS-MDD Document 1 Filed 02/05/20 PageID.37 Page 37 of 37




   1               d.   That Relators be awarded the maximum amount allowed pursuant
   2 to the FCA.
   3               e.   That this Court award such other and fm1her relief as it deems just
   4 and proper.
   5                           DEMAND FOR JURY TRIAL
   6        103. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Relators
   7 demand a trial by jury.
   8

   9 DATED: February 5, 2020              KRIEGER KIM & LEWIN LLP
  10                                      NICHOLAS J. LEWIN
                                          JONATHAN L. BODANSKY
  11
  12
                                          SCHEPER KIM & HARRIS LLP
  13
                                          MARC S. HARRIS
  14                                      MIRANDA LIEVSAY
  15                                      By:

  16
  17
                                               Marc S. Harris
  18                                           Attorneys for Relators
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                37                      Case No.
                         QUI TAM RELA TORS' FALSE CLAIMS ACT CO.!VIPLAINT
